SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Western District of New York, and was argued by plaintiff pro se and was submitted by counsel for defendant Service Employees International Union Local 200C and counsel for Western Regional Off-Track Betting Corporation.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Plaintiff Harvey Jacque appeals from a judgment of the United States District Court for the Western District of New York, Michael A. Telesca, Judge, granting summary judgment dismissing his complaint alleging racial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We affirm substantially for the reasons stated in Judge Telesca’s Decision and Order dated April 12, 2000.
On appeal, Jacque contends principally that summary judgment should not have been granted before he obtained additional discovery. Apparently related to that discovery argument, Jacque has also filed two motions for “Reconnaissance and Proffer.” However, Jacque has neither identified documents that should have been produced nor indicated how they would have supported his claims of racial discrimination. Nor has he pointed to anything in the record to show that the district court abused its discretion with respect to discovery. Accordingly, his discovery arguments provide no basis for reversal; his “Reconnaissance and Proffer” motions are denied.
Jacque also contends that the district court should have appointed counsel to represent him. We see no abuse of discretion in the court’s denial of that request. See generally Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir.1997); Pena v. Choo, *53826 F.2d 168, 168-69 (2d Cir.1987) (per curiam).
We have considered all of Jacque’s contentions that are properly before us and have found in them no basis for reversal. Issues argued on appeal that were not raised in the district court are not properly before us, and we see no indication that the interests of justice require us to entertain them. See generally Singleton v. Wulff, 428 U.S. 106, 121, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976).
The judgment of the district court is affirmed.